DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on July 5, 2022 is acknowledged.
Applicant has indicated that all claims (1-20) are readable upon the elected species.  However, Species 2 is drawn to the structure of 5B, which shows the smaller bandgap material (numeral 165) completely surrounded by the larger bandgap material (166), and the gate dielectric (174) is between the larger bandgap layer and the gate (172).  
Claim 3 recites “another portion of the first semiconductor material” – figure 5A has a second (i.e. another) portion of the first semiconductor material (166); figure 5B has only one portion each of the first semiconductor material (which is 166) and the second semiconductor material (165).  Similarly, claim 14 recites three layers of semiconductor material, wherein a layer of smaller bandgap material is between two layers of higher bandgap material, which also matches what is depicted in figure 5A.
Therefore, since claims 2 and 14-17 clearly read on non-elected Species 1 (of figure 5A) and are hereby withdrawn.

Information Disclosure Statement
The references cited within the IDS document submitted on February 19, 2019 have been considered.
Drawings
The drawings are objected to because of minor informalities:
In figure 1, numeral 132 (located under the gate of transistor 200) should be numeral 202.
In figure 4, numeral 132 (located in the upper left corner of the figure) should be removed as it is not placed within the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informality:
On page 1, line 26: change “FIG. 2” to - - FIG. 1 - -   
Appropriate correction is required.

Claim Objections
Claims 6 and 20 are objected to because of the following informalities:
Claim 6 depends from claim 1.  Claim 1, in lines 2, 3, 5, and 6, recites a “first semiconductor material” and a “second semiconductor material”, wherein the “second semiconductor material” has a smaller bandgap than the “first semiconductor material”.
Therefore, the “first semiconductor material” is numeral 166 and the “second semiconductor material” is 165.
Turning to applicant’s figure 5B, the layers depicted show that the wording of claim 6 is reversed.  Claim 6 should read: 
- - 6. The integrated circuit die of claim 1, wherein the quantum well structure further comprises a dielectric on the layer of the first semiconductor material wherein the layer of the first semiconductor material is between the dielectric and the second semiconductor material. - -
Claim 20, line 1: change “he” to - - The - - 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 11, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kub et al. (US 2014/0264380 A1, hereinafter ‘Kub’).
As to claim 1, Kub teaches an integrated circuit die, as shown in figure 1 (attached on following page), which comprises:
a layer of a first semiconductor material comprising a Group III element and nitrogen (Gallium-Polar GaN), the first semiconductor material having a first bandgap; 
a first transistor structure on a first region (left side of figure) of the die, the first transistor structure having a quantum well structure (layers above Gallium-Polar GaN) that includes at least a portion of the first semiconductor material and a second semiconductor material (either AlN or AlGaN) having a second bandgap smaller than the first bandgap, a first source and a first drain in contact (i.e. electrical contact) with the quantum well structure, and a first gate structure in contact (i.e. electrical contact) with the quantum well structure between the first source and the first drain; and 
a second transistor structure on a second region (right side of figure 1) of the die, the second transistor structure having a second source and a second drain in contact (i.e. electrical contact) with a semiconductor body (AlGaN), and further having a second gate structure in contact with the semiconductor body between the second source and the second drain, the semiconductor body comprising a Group III element and nitrogen.


    PNG
    media_image1.png
    324
    684
    media_image1.png
    Greyscale


As to claim 2, Kub teaches:
the first gate structure (on left-hand side of figure) includes a first gate electrode and a first gate dielectric, the first gate dielectric between the first gate Attorney Docket No. AB1047-USArt Unit: 2812electrode and the quantum well structure, and 
wherein the second gate structure (on right-hand side of figure) includes a second gate electrode and a second gate dielectric, the second gate dielectric between the second gate electrode and the semiconductor body.
Although not shown in drawing figure above, Kub also teaches a gate dielectric may be utilized, as noted in paragraph 0044.

As to claim 4, Kub teaches the quantum well structure comprises a layer of the second semiconductor material (AlGaN) on the layer of the first semiconductor material (Gallium-Polar GaN), the second semiconductor material having a second bandgap smaller than the first bandgap.

As to claim 11, Kub teaches a first transistor structure and a second transistor structure as detailed above in the rejection of claim 1.  Since the structure and materials of the two-transistor structure of Kub is the same as that of applicant’s claim 1, then the structure of Kub must necessarily be able to function the same as that recited within applicant’s claim 11, specifically “the first transistor structure is configured as a control logic transistor the second transistor structure is configured as one of a radio frequency (RF) amplifier transistor, a RF resonator, and a RF filter”.

As to claim 13, Kub teaches an integrated circuit, in figure 1, which comprises:
a layer of a first semiconductor material comprising gallium and nitrogen (Gallium-Polar GaN);
 Attorney Docket No. AB1047-USArt Unit: 2812a first transistor structure (on right-hand side of figure 1 above) on the layer, the first transistor structure including a first body comprising a Group III-nitride semiconductor material (i.e. AlGaN), a first source in contact (electrical contact) with a first portion of the first body, a first drain in contact (electrical contact) with a second portion of the first body spaced from the first portion, and a first gate structure in contact (electrical contact) with the first body between the first source and the first drain, the first gate structure including a gate electrode and a gate dielectric (gate dielectric could be utilized, as noted in paragraph 0044) wherein the gate dielectric is between the gate electrode and the first body; and 
a second transistor structure (on left-hand side of figure 1 above) on the layer, the second transistor structure including a second body defining a quantum well structure (stack of semiconductor materials); a second source and a second drain in contact (electrical contact) with the second body, the second source spaced from the second drain; and a second gate structure in contact (electrical contact) with the second body between the second source and the second drain, the second gate structure including a gate electrode and a gate dielectric (gate dielectric could be utilized, as noted in paragraph 0044) wherein the gate dielectric is between the gate electrode and the second body.

As to claim 18, Kub teaches the second body (i.e. the quantum well stack of semiconductor materials) defines a two-dimensional electron gas or a two-dimensional hole gas (as shown in figure 1).

As to claim 19, Kub teaches a first transistor structure and a second transistor structure as detailed above in the rejection of claim 13.  Since the structure and materials of the two-transistor structure of Kub is the same as that of applicant’s claim 13, then the structure of Kub must necessarily be able to function the same as that recited within applicant’s claim 19, specifically “wherein the first body is part of a radio frequency (RF) transistor structure and the second body is part of a control logic transistor structure”.

Allowable Subject Matter
Claims 5-9, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  (Claim 10 is also objected to as being further dependent upon an objected claim.)

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812